736 So. 2d 821 (1999)
STATE of Louisiana
v.
Albert WATTS.
No. 98-KO-2594.
Supreme Court of Louisiana.
January 29, 1999.
Writ granted in part, otherwise denied. Relator's sentence is amended to delete the denial of parole eligibility. La.R.S. 14:69 does not deny parole eligibility on any sentence imposed for possession of stolen things and neither La.R.S. 15:529.1(A)(1)(b)(i) nor La.R.S. 15:529.1(G) gives the trial court any additional authority to place restrictions on the parole eligibility of a third offender. In all other respects, the application is denied.
TRAYLOR, J. not on panel.